Seevers, Oh. J.
l. assessv1evvSiffliied’ statute!y ‘ 1. Eighty acres of the land in control versy is in section 29, township 97, range 15. The owners being unknown the land in said section was assessed to the unknown owners in quarter-section tracts, the value beiug fixed at four, dollars per acre. "When the assessment was returned to the board of supervisors it was rejected by the board and the assessor directed to assess the same in forty acre tracts. This he did, and made return thereof to the board, and on such assessment the taxes were levied. The second assessment was made by fixing the value of each forty acre tract at the same value per acre as had been, done at the first assessment. There was no new examination made, and in fact the assessor did not at any time personally examine the land. It is said such assessment is void because the statute then in force required the assessment to be made at the cash value of the land, having due regard to its quality, location, natural advantages and other elements of value. Eev., § 720. The argument is that the assessor could not comply with the requirements of the statute unless he examined the land and determined its value in accordance with the requirements of the statute. It may be the assessment was irregular but we do not believe it was void. A literal compliance with the statute, if a personal examination of each forty acre tract is required wrould necessitate that the corners and boundaries thereof should be ascertained. The aid of a surveyor would be necessary, and this would require more time than the assessor is allowed by law to complete the assessment. Ve do not believe the assessor is required to personally examine each forty acre tract, but of necessity he must arrive at the value from in*168formation derived from others, having regard, however, to the elements of value prescribed by statute. If he makes 'mistakes in this respect, as he may do, ample opportunity given the owner to have the same corrected.
One forty acre tract of the land in controversy is the NW ¿ of the NE ¿ of section 31, township 87, north of range 15, west.
auditor onirden of proof. The whole northeast quarter was omitted by the assessor and not assessed by him. When he made the second, assess- and returned the roll to the board of supervisors there was contained therein the following: £íNWj SW 81> 87j 1S> 48 30-100 acres.” The number of acres was correctly stated. At some time, and by some person, after the assessment roll had been returned to the board of supervisors, there was written with a pencil over the letters “SW” the letters “NE” so that thereafter the land assessed appeared on the roll to be in the northeast quarter instead of the southwest quarter as returned by the assessor. No change was made in the value fixed by the assessor. The statute-in force at the time the assessment was returned authorized the auditor to “correct any clerical or other error in the assessment or tax boob.” Eev., § 747. The auditor testified he believed the alteration or correction in the assessment had been made by his deputy. It is true, his evidence is not of a certain or decided chai-acter, but there is nothing contradictory thereto. The assessment roll, as corrected, has been at all times on file in the auditor’s office arid the land was described in the tax books and sold as described in the corrected assessment roll. There is no evidence tending to show the land was assessed or taxed more that once. Under the circumstances we ai*e forced to conclude the correction was made by the deputy auditor. That- he was authorized to do so there is no doubt. The fact that the roll as corrected has remained on file as a record in the auditor’s office, and that it has been regarded in the subsequent proceedings as correct, casts upon appellants the burden of showing that it *169■was incon’ect and that the taxes assessed on the land were inequitable or unjust. This they have failed to do. Besides this, it was the duty of the owner to see that this land was properly assessed, and the statute then in force provided that no error or irregularity in the assessment shall render the taxes invalid or affect the title of anyone claiming under a tax deed. It may be conceded the corrected assessment was irregular. It was not, we think, void. ■»
3. tax sale: evidence. II. There were three bidders at the tax sale and they did not bid against each other, and this constitutes the only evidence there was of a fraudulent combination. We feel constrained to say this evidence is not, in our opinion, sufficient. Eraud cannot be presumed, but the contrary presumption must be indulged in the absence of evidence. It might well be that each bidder obtained all the land he wanted without the necessity of bidding against anyone else.
4. assessment equai: rcsidents and non-residents, • III. Conceding the land in controversy belonged to nonresidents and that it was assessed at a greater value than similar land belonging to residents, is the tax ti-tie void under the ordinance of 1787, or the act ... , of Congress admitting the State of Iowa into the Union? We are not prepared to say if such an assessment was objected to at the proper time and manner it could be sustained; but we do not believe, under the facts in this case, the title of the purchaser at the tax sale, by reason thereof, is void. The authorities cited by counsel for the appellant do not go to this extent. Eraud is not alleged or shown, nor is it claimed there was an actual intent to 'discriminate against non-residents. At most, it appears the improved lands of residents were not assessed as high, in proportion, as the unimproved lands. No discrimination was made between the unimproved lands of residents and non-residents. Eor aught that appears, the relative value of the improved and unimproved lands was erroneous only. Under such circumstances a correction or abatement should. have been applied for as *170provided for by law. Tbe assessment and levy were not void and for the correction of tbe error tbe remedy provided by law is ample for tbe complete protection of tbe tax payer. Cooley on Taxation, 528.
Affirmed.